      Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 1 of 21



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


ASSOCIATES IN PERIODONTICS,       )
PLC,                              )
                                  )
           Plaintiff,             )
                                  )
     v.                           )    Case No. 2:20-cv-171
                                  )
THE CINCINNATI INSURANCE          )
COMPANY,                          )
                                  )
           Defendant.             )

                           OPINION AND ORDER

     Plaintiff Associates in Periodontics, PLC (“Plaintiff”)

brings this case as a putative class action against Defendant

Cincinnati Insurance Company (“Cincinnati”), seeking insurance

coverage for losses suffered during Plaintiff’s COVID-19

business closure.    Pending before the Court is Cincinnati’s

motion to dismiss the Complaint for failure to state a claim.

For the reasons set forth below, the motion to dismiss is

granted.

                          Factual Background

     Plaintiff is a dental office located in South Burlington,

Vermont.   The Complaint alleges that on or about October 1,

2017, Plaintiff purchased an “all-risk” insurance policy

(“Policy”) issued and underwritten by Cincinnati.         The Policy

provides coverage for, among other things, “actual loss of
      Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 2 of 21



‘business income’ as well as ‘extra expense’ that results from

the necessary ‘suspension’ of your ‘operations’ during the

‘period of restoration’ due to ‘loss’ to Covered Property

resulting from a Covered Cause of Loss.”        The Policy defines

“loss” as “accidental physical loss or accidental physical

damage.”

     Plaintiff claims it suffered financial losses as a result

of the closure of its office during the COVID-19 pandemic, and

that those losses are covered by the Policy.        With respect to

the Policy requirement of physical loss or damage, Plaintiff

alleges that COVID-19 is a physical substance that causes such

damage.    Specifically, the Complaint alleges that virus

particles infect and remain on certain surfaces for up to 28

days, and can be airborne for extended periods of time.          The

presence of COVID-19 thus allegedly renders physical property

unsafe, impairing its usefulness and value.

     The Policy also provides “Civil Authority” coverage:

“[w]hen a Covered Cause of Loss causes damage to property other

than Covered Property at a ‘premises’, we will pay for the

actual loss of ‘Business Income’ and necessary Extra Expense you

sustain caused by action of civil authority that prohibits

access to the ‘premises’ . . . .”       This coverage applies only

when access to the area around the damaged property is

prohibited, and the civil authority took action in response to

                                    2
      Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 3 of 21



“dangerous physical conditions resulting from the damage or

continuation of the Covered Cause of Loss that caused the

damage, or the action is taken to enable a civil authority to

have unimpeded access to the damaged property.”

     Relevant to this case, the presence of COVID-19 caused

civil authorities throughout the United States to suspend

specified businesses and activities by means of closure orders.

In Vermont, the Governor issued a March 13, 2020 Executive Order

declaring a State of Emergency.      That Order, as amended on March

20, 2020, required suspension of elective dental care services.

Because Plaintiff’s periodontal practice consisted primarily of

elective procedures, it was unable to operate its business for

over two months.

     Plaintiff’s extended business closure allegedly resulted in

lost business income and extra expenses.        “Business income” is

defined in the Policy as net income and normal operating

expenses, while “extra expense” is defined as “the necessary and

reasonable expenses you incur during the ‘period of restoration’

that you would not have incurred if there had been no ‘loss’ due

to a Covered Cause of Loss to Covered Property.”         The Policy

also covers “Extended Business Income” for loss of business

income beyond the “period of restoration” under certain

conditions.



                                    3
      Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 4 of 21



     The Policy provides further coverage for “Business Income

From Dependent Properties.”     A “dependent property” means a

“property operated by other whom you depend on to . . .

[d]eliver materials or services to you, or to others for your

account.”   Plaintiff allegedly suffered losses of income due to

closures in other dental offices (“dependent properties”), as

most of Plaintiff’s referrals come from offices that provide

general dentistry.

     The Complaint notes that Cincinnati did not include a

standard virus exclusion, or any other type of exclusion that

would apply to the COVID-19 pandemic.

     Plaintiff’s losses and expenses accrued between March 19,

2020 and June 1, 2020.    Plaintiff submitted a claim for losses

under the Policy, and Cincinnati declined coverage.          Plaintiff

subsequently filed this lawsuit in the United States District

Court for the District of New Jersey.       Cincinnati filed a motion

to dismiss or transfer, and on October 28, 2020 the case was

transferred to this Court.

     Now before the Court is Cincinnati’s motion to dismiss for

failure to state a claim.     Cincinnati argues that the Policy

issued to Plaintiff covers physical harm to property, as in the

case of a fire or storm, and does not cover financial losses

arising from a government-imposed shutdown.        Plaintiff contends

that coverage is due because the COVID-19 virus caused physical

                                    4
       Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 5 of 21



harm to its property, and that the term “physical loss” means

the inability to use its premises as a dental office.           Plaintiff

also argues that if the Courts finds the Policy ambiguous, it

should rule in favor of coverage.

                                Discussion

I.    Motion to Dismiss Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), a

complaint must plead “enough facts to state a claim to relief

that is plausible on its face.”          Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).     A claim is plausible “when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”     Matson v. Bd. of Educ., 631 F.3d 57, 63

(2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).   Although all allegations contained in a complaint are

assumed to be true, this tenet is “inapplicable to legal

conclusions.”    Iqbal, 556 U.S. at 678.

II.   Policy Interpretation and Vermont Law

      Both parties cite Vermont law for interpretation of the

Policy.    In Vermont, “[a]n insurance policy is construed

according to ‘its terms and the evident intent of the parties as

expressed in the policy language.’”          Cincinnati Specialty

Underwriters Ins. Co. v. Energy Wise Homes, Inc., 2015 VT 52, ¶

16, 199 Vt. 104, 120 A.3d 1160 (quoting Sperling v. Allstate

                                     5
      Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 6 of 21



Indem. Co., 2007 VT 126, ¶ 8, 182 Vt. 521, 944 A.2d 210). The

policy is also “to be strictly construed against the insurer.”

Simpson v. State Mut. Life Assurance Co. of Am., 135 Vt. 554,

556, 382 A.2d 198, 199 (1977). “The insurer bears the burden of

showing that an insured’s claim is excluded by the policy.”

Shriner v. Amica Mut. Ins. Co., 2017 VT 23, ¶ 6, 204 Vt. 321,

167 A.3d 326.

     Vermont law further requires “terms that are ambiguous or

unclear be construed broadly in favor of coverage.”          Towns v. N.

Sec. Ins. Co., 2008 VT 98, ¶ 21, 184 Vt. 322, 964 A.2d 1150.

“Words or phrases in an insurance policy are ambiguous if they

are fairly susceptible to more than one reasonable

interpretation.”     Whitney v. Vt. Mut. Ins. Co., 2015 VT 140, ¶

16, 201 Vt. 29, 135 A.3d 272.      “When a provision is ambiguous or

may reasonably be interpreted in more than one way, then we will

construe it according to the reasonable expectations of the

insured, based on the policy language.”        Vt. Mut. Ins. Co. v.

Parsons Hill P’ship, 2010 VT 44, ¶ 21, 188 Vt. 80, 1 A.3d 1016.

However, “the fact that a dispute has arisen as to proper

interpretation does not automatically render the language

ambiguous.”     Isbrandtsen v. N. Branch Corp., 150 Vt. 575, 581,

556 A.2d 81, 85 (1988).     Where the language is not ambiguous,

the “expectations of an insured cannot control over the



                                    6
       Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 7 of 21



unambiguous language of the policy.”        Whitney, 2015 VT 140, ¶

16.

      A fundamental debate in this case is whether the COVID-19

pandemic caused direct physical loss or damage as contemplated

by the Policy.    The Policy does not define either “physical

loss” or “physical damage.”      In City of Burlington v. Indemnity

Insurance Company of North America, 332 F.3d 38, 44 (2d Cir.

2003), the Second Circuit noted that Vermont courts had not

decided how “direct physical loss or damage” should be

interpreted.    The Second Circuit then considered rulings from

other jurisdictions holding that “[t]he language ‘physical loss

or damage’ strongly implies that there was an initial

satisfactory state that was changed . . . into an unsatisfactory

state,” and found it “extremely likely” that the Vermont Supreme

Court would interpret the phrase the same way.          City of

Burlington, 332 F.3d at 44 (citations and internal quotation

marks omitted).

      City of Burlington, though instructive, does not square

precisely with the pandemic-related facts presented here.               That

case involved 33 damage-causing leaks, and the court determined

that there was coverage under an all-risk policy for the leaks

themselves but not for defective welds that had not yet failed.

Id.   The Second Circuit reasoned that while the actual failure

of a defective part created an “unsatisfactory state” amounting

                                     7
      Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 8 of 21



to physical loss or damage, the mere presence of a defect does

not qualify for coverage.     Id.   In this case, the question is

whether the presence of a virus and a related government-ordered

shutdown also creates an “unsatisfactory state” triggering

coverage.   City of Burlington does not answer that precise

question, and the parties have cited no Vermont case law

directly on point.

III. COVID-related Insurance Cases from Other Jurisdictions

     According to one source, as of March 12, 2021 over 1,400

lawsuits had been filed in state and federal courts related to

denials of insurance coverage for COVID-19 business closures.

See DiMugno, The Implications of COVID-19 for the Insurance

Industry and Its Customers, 42 Insurance Litigation Reporter,

No. 8, p. 186 (Thomson Reuters, March 12, 2021).         Despite

variations in policy terms from case to case, there are

significant similarities among the cases.        And while courts are

divided as to whether those policy terms can give rise to

coverage, the majority have declined to find coverage for losses

due COVID-19-related business closures.

     On the question of “physical damage” or “physical loss,”

most courts have held that the presence of the COVID-19 virus

did not cause such damage or loss to the covered property.             See

id. at 8.   For example, cases out of the United States District

Court for the District of Massachusetts recently determined that

                                    8
         Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 9 of 21



the phrase “direct physical loss of or damage to” property

requires “some enduring impact to the actual integrity of the

property at issue.       In other words, the phrase ‘direct physical

loss of or damage to’ does not encompass transient phenomena of

no lasting effect . . . .”        SAS Int’l, Ltd. v. Gen. Star Indem.

Co., No. CV 20-11864-RGS, 2021 WL 664043, at *2 (D. Mass. Feb.

19, 2021); see also Select Hosp., LLC v. Strathmore Ins. Co.,

No. CV 20-11414-NMG, 2021 WL 1293407, at *3 (D. Mass. Apr. 7,

2021).     In Select Hospital, the court reasoned that “the COVID-

19 virus does not impact the structural integrity of property .

. . and thus cannot constitute ‘direct physical loss of or

damage to’ property.       A virus is incapable of damaging physical

structures because ‘the virus harms human beings, not

property.’”     2021 WL 1293407, at *3 (quoting Wellness Eatery La

Jolla LLC v. Hanover Ins. Grp., No. 20cv1277, 2021 WL 389215, at

*7 (S.D. Cal. Feb. 3, 2021)).

     The United States District Court for the Northern District

of Illinois reached this same conclusion with respect to the

closure of a dental office.

     The critical policy language here — “direct physical
     loss” — unambiguously requires some form of actual,
     physical damage to the insured premises to trigger
     coverage. The words “direct” and “physical,” which
     modify the word “loss,” ordinarily connote actual,
     demonstrable harm of some form to the premises itself,
     rather than forced closure of the premises for reasons
     extraneous to the premises themselves, or adverse
     business consequences that flow from such closure.

                                       9
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 10 of 21




Sandy Point Dental, PC v. Cincinnati Ins. Co., 488 F. Supp. 3d

690, 693–94 (N.D. Ill. 2020), reconsideration denied, No. 20 CV

2160, 2021 WL 83758 (N.D. Ill. Jan. 10, 2021).        Other federal

courts have agreed.   See, e.g., Uncork & Create LLC v.

Cincinnati Ins. Co., 2020 WL 6436948, at *13-14 (S.D. W. Va.

Nov. 2, 2020) (“[E]ven actual presence of the virus would not be

sufficient to trigger coverage for physical damage or physical

loss to the property . . . the pandemic impacts human health and

human behavior, not physical structures.”); Pappy’s Barber

Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-CAB-BLM, 2020

WL 5847570, at *1 (S.D. Cal. Oct. 1, 2020) (“[T]he presence of

the virus itself . . . do[es] not constitute direct physical

loss[] of or damage to property.”).

     Cases favoring the minority position often cite Studio 417,

Inc. v. Cincinnati Ins. Co., 478 F. Supp. 3d 794 (W.D. Mo. 2020)

or Blue Springs Dental Care, LLC v. Owners Ins. Co., 488 F.

Supp. 3d 867 (W.D. Mo. 2020).     In Studio 417, the court denied

an insurer’s motion to dismiss because plaintiff beauty salons

and restaurants alleged that COVID-19 “attached to and deprived

[p]laintiffs of their property, making it unsafe and unusable,

resulting in direct physical loss to the premises and property.”

478 F. Supp. 3d at 800-03 (internal quotation marks and citation

omitted).   In Blue Springs, the same court again found that the


                                   10
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 11 of 21



COVID-19 virus physically attached itself to the premises,

causing physical damage or loss to the property.         488 F. Supp.

3d at 874.   Most courts have viewed those cases as outliers.

See Select Hosp., 2021 WL 1293407, at *3; SAS Int’l, Ltd, 2021

WL 664043, at *5 (“Other courts have either tiptoed around [the

Studio 417] holding, criticized it, or treated it as the

minority position.”); Cafe Plaza de Mesilla Inc. v. Cont'l Cas.

Co., No. 2:20-CV-354-KWR-KRS, 2021 WL 601880, at *6 (D.N.M. Feb.

16, 2021) (opining that “Blue Springs Dental Care, LLC,

represents an outlier case”).

     Courts have also considered civil authority coverage, with

the majority again ruling in favor of insurers.        Such cases

generally hold that although a civil authority order mandated a

business closure, the insured must still show that the order was

related to physical damage.     As discussed in Sandy Point Dental,

     the policy’s civil authority coverage applies only if
     there is a Covered Cause of Loss, meaning a direct
     physical loss, to property other than the plaintiff’s
     property. Even then, there is coverage only if the
     civil authority order, (1) prohibits access to the
     premises due to (2) direct physical loss to property,
     other than plaintiff’s premises, caused by or
     resulting from any Covered Cause of Loss.

488 F. Supp. 3d at 693; see also Rye Ridge Corp., et al. v. The

Cincinnati Ins. Co., No. 20 CIV. 7132 (LGS), 2021 WL 1600475, at

*3 (S.D.N.Y. Apr. 23, 2021) (“The Complaint alleges the same

loss for other properties as it does for the insured properties


                                   11
        Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 12 of 21



-- that the presence of COVID-19 caused loss and/or damage.

Because . . . the Complaint does not allege physical loss or

physical damage, the Complaint fails to state a claim for Civil

Authority coverage.”).

        Although some plaintiffs have argued for coverage in the

absence of a pandemic-related exclusion, those claims have been

largely unsuccessful.       See, e.g., Rye Ridge Corp, 2021 WL

1600475, at *3 (“Plaintiffs’ argument that there is no virus

exclusion in the Policies is irrelevant because the Complaint

does not meet its initial burden of pleading that the Policies

apply.”); SAS Int’l, Ltd., 2021 WL 664043, at *2.

IV.   Coverage Under the Cincinnati Policy

        In this case, as in most cases across the country, the

Policy provides coverage only in the event of physical damage or

loss.    That requirement determines coverage even in the event of

a government closure order.        Accordingly, Plaintiff must

plausibly allege that the presence of the COVID-19 virus, and/or

the related Executive Order by the Governor, caused actual

physical damage or loss.       Like most courts that have reviewed

similar pleadings and related policies, the Court finds

Plaintiff’s factual allegations fail to set forth a plausible

claim for coverage.

        The Court begins with the basic tenet of Vermont law that

insurance policies must be interpreted consistent with the

                                      12
        Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 13 of 21



intent of the parties.       See Sperling, 2007 VT 126, ¶ 8.        Here,

the Policy requires “accidental physical loss or accidental

physical damage.”      That phrase is unambiguous, as it plainly

requires a “physical” loss, as opposed to “detrimental economic

impact unaccompanied by a distinct, demonstrable, physical

alteration of the property.”        10A Couch on Ins. § 148:46; see

also Kim-Chee LLC & Yup Cagi Inc. d/b/a Master Gorino’s Pil-Sung

Tae-Kwon-Do v. Philadelphia Indemnity Ins. Co., No. 1:20-CV-

1136, 2021 WL 1600831, at *4 (W.D.N.Y. Apr. 23, 2021) (“Kim-Chee

LLC”) (“The phrase ‘direct physical loss or damage’ is

unambiguous.     It requires physical damage to the insured

properly itself as a condition for coverage.”); cf. City of

Burlington, 332 F.3d at 44 (predicting Vermont law would require

moving the property from a “satisfactory state” to an

“unsatisfactory state”).       Accordingly, the Court finds the

parties intended the Policy to cover actual, physical damage or

loss.

        The Complaint alleges injury in the form of a virus that

disappears naturally after a relatively short period of time.

The temporary nature of the harm, with no discernable impact on

the covered property, is significant.

        Virus particles may have circulated in the air within
        the insured premises and settled on the exposed
        surfaces. These particles multiply within a host such
        as a human being, but they do not last long on their
        own in the atmosphere. They are invisible. They do

                                      13
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 14 of 21



     not alter the characteristics of the covered property
     in any way except that their presence creates a health
     risk for humans who enter the premises. The building
     itself remains unharmed by the [virus] and would be
     safe for occupancy except for the arrival of people
     who bring new sources of infection.

Kim-Chee LLC, 2021 WL 1600831, at *4.

     Plaintiff contends that even the temporary presence of the

virus rendered its property “unsatisfactory,” but offers no

controlling law to support its position.       Courts within this

Circuit, largely following New York law, have held that such a

temporary harm does not constitute physical damage or loss.

See, e.g., id. (“According to Plaintiffs’ briefing, the virus

dies after four days on a surface.      It presents a mortal hazard

to humans, but little or none to buildings which remain intact

and available for use once the human occupants no longer present

a health risk to one another.”); Jeffrey M. Dressel, D.D.S.,

P.C. v. Hartford Ins. Co. of the Midwest, Inc., No. 20-CV-

2777(KAM)(VMS), 2021 WL 1091711, at *4 (E.D.N.Y. Mar. 22, 2021)

(“The presence of the virus at Plaintiff’s premises would thus

have been short-lived, and it could not constitute ‘physical

damage to property’ under the plain language of the Policy.”).

Other courts have concluded that contamination by a virus “does

not constitute a ‘direct physical loss’ because the virus’s

presence can be eliminated by ‘routine cleaning and

disinfecting,’ and ‘an item or structure that merely needs to be


                                   14
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 15 of 21



cleaned has not suffered’ a direct physical loss.”         Food for

Thought Caterers Corp. v. Sentinel Ins. Co., Ltd., No. 20-CV-

3418 (JGK), 2021 WL 860345, at *5 (S.D.N.Y. Mar. 6, 2021)

(quoting Tappo of Buffalo, LLC v. Erie Ins. Co., No. 20-CV-754V,

2020 WL 7867553, at *4 (W.D.N.Y. Dec. 29, 2020)); cf. In Mama

Jo’s, Inc. v. Sparta Ins. Co., 823 F. App’x 868 (11th Cir.

2020), cert. denied, 2021 WL 1163753 (Mar. 29, 2021) (holding

that dust from road construction did not qualify as a direct

physical loss because the property merely needed cleaning).

     The lack of visible harm to the property is not necessarily

determinative.   Indeed, courts have held that the presence of

contaminants on a property, rendering that property unusable,

may constitute a direct physical loss.       See, e.g., See Sentinel

Mgmt. Co. v. New Hampshire Ins. Co., 563 N.W. 2d 296 (Minn.

1997) (asbestos fibers); Widder v. La. Citizens Prop. Ins.

Corp., 82 So. 3d 294 (La. Ct. App. 2011) (presence of lead in a

home).   This case, however, concerns an invisible virus that is

present throughout the world.     See Kim-Chee LLC, 2021 WL

1600831, at *6 (“the claim is one of contamination . . . which

affects all structures and, indeed, all places in the world”).

It is that general presence, and not a specific physical harm to

covered properties, that has caused governments at all levels to

consider restrictions.    The question, therefore, is one of

“widespread economic loss due to restrictions on human

                                   15
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 16 of 21



activities, not the consequence of a direct physical loss or

damage to the insured premises.”          Id.

     The Complaint alleges that COVID-19 presents a danger to

people.   The virus can be transmitted through the air or by

means of contact with infected surfaces.        The only danger arises

when humans come into contact with the virus, and Plaintiff

concedes that such danger is short-lived.        The Court now joins

the majority of courts throughout the country in concluding that

the COVID-19 pandemic did not cause physical damage or loss to

covered property as defined in the Policy.        The virus posed a

threat to people, while ultimately leaving the property and its

environment unscathed.     See id.

     Plaintiff argues that the “physical loss” requirement can

be satisfied if there is a loss of use.         This argument, too, is

unavailing.   “The reason this argument fails repeatedly is

because . . . there is nothing ‘direct’ or ‘physical’ with

Plaintiff seeking to recover economic losses for periods of

reduced operations.”     Graspa Consulting, Inc. v. United Nat’l

Ins. Co., No. 20-23245-CIV, 2021 WL 1540907, at *9 (S.D. Fla.

Apr. 16, 2021).   Indeed, the critical flaw in Plaintiff’s

position is the lack of physical harm to the property.          As

explained in one recent decision, “the key difference between

the Plaintiff’s loss of use theory and something clearly covered

-- like a hurricane -- is that the property did not change. The

                                     16
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 17 of 21



world around it did.    And for the property to be useable again,

no repair or change can be made to the property -- the world

must change.”   Town Kitchen LLC v. Certain Underwriters at

Lloyd’s, London, 2021 WL 768273, at *5 (S.D. Fla. Feb. 26,

2021).

     Because it cannot satisfy the requirement for physical

damage or loss, Plaintiff’s arguments under the Business Income,

Extra Expense, Dependent Property, and Civil Authority

provisions each fall short.     The Business Income and Extra

Expense coverages expand the types of losses that may be

covered, but are triggered only by physical loss or damage.            For

the reasons discussed previously, no such loss or damage

occurred.   See, e.g., Kim-Chee LLC, 2021 WL 1600831, at *7

(“Both provisions may increase the types of payments for which

the insurer is responsible.     They do not change the requirement

found throughout the first-party coverage portion of the Policy

that the loss result from direct physical loss or damage to the

insured property.”).    This conclusion is buttressed by the

limitation of coverage, linked to both Business Income and Extra

Expense, to a “Period of Restoration.”       That “Period” ends when

the property is (or should be, with reasonable speed and similar

quality) repaired, rebuilt or replaced, or when the business

resumes at a new location.     In this case, there is nothing to

repair, rebuild or replace, and relocation was unnecessary.            See

                                   17
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 18 of 21



id. (“The repair or replace reference contemplates an actual,

concrete, change in property.”); Newman Myers Kreines Gross,

P.C. v. Great Northern Ins. Co., 17 F. Supp. 3d 323, 332

(S.D.N.Y. 2014) (explaining that “repair” and “replace” in a

period of restoration clause “contemplate physical damage to the

insured premises as opposed to loss of use of it”).         The

Complaint implicitly concedes that the virus disappeared on its

own when people stopped entering the property.

     The Dependent Property provision pertains to properties

other than those owned by the insured, and requires physical

loss or damage.   Because the COVID-19 pandemic did not result in

such loss or damage, Plaintiff cannot recover under that

provision.

     Plaintiff’s arguments regarding civil authority coverage

fail as well.   As noted above, the Policy’s civil authority

coverage applies only if there is physical damage or loss to

property other than the Plaintiff’s property.        In such a case,

coverage applies if the civil authority prohibits access to the

covered premises.   Once again, because there was no physical

damage or loss under Vermont law, civil authority coverage does

not apply.   Furthermore, although Plaintiff contends that the

Governor’s Executive Order barred it from using the subject

property, nothing in the Complaint suggests that physical entry

-- as opposed to use of the property for dentistry -- was

                                   18
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 19 of 21



prohibited.   See Sandy Point Dental, 488 F. Supp. 3d at 693-94;

Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., 487 F. Supp.

3d 937, 945 (S.D. Cal. 2020) (“the civil authority coverage

provision only provides coverage to the extent that access to

Plaintiff’s physical premises is prohibited, and not if

Plaintiffs are simply prohibited from operating their

business”); cf. Syufy Enters. v. Home Ins. Co. of Ind., 1995 WL

129229, at *2 (N.D. Cal. Mar. 21, 1995) (noting that although

riot-related curfew prevented customers from being outside, it

did not prohibit access to the insured’s premises).

     Finally, Plaintiff argues that because it carried an “all

risk” policy, its Policy covers harms that are not specifically

excluded.   Plaintiff also notes that Cincinnati declined to

include a virus exclusion, despite national insurance industry

templates for such an exclusion.        As the Second Circuit has made

clear, “[i]t has long been recognized that ‘all-risk’ does not

mean all-loss.”   City of Burlington, 332 F.3d at 47.        Rather

than covering all non-excluded loss, “‘all-risk’ means any risk

of the type for which the Policy provides coverage.”         Kim-Chee

LLC, 2021 WL 1600831, at *3.     As discussed, the Complaint in

this case does not plausibly allege facts giving rise to

coverage.

     The lack of a virus exclusion does not change that result.

Had Cincinnati included a standard virus exclusion, its argument

                                   19
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 20 of 21



against coverage would have been straightforward.         The lack of

such an exclusion, however, does not expand the coverage

available under the Policy.     See id. at *8 (“omitting [a

standard] exclusion does not increase the available coverage”).

Because there is no coverage under the unambiguous language of

the Policy, the lack of a virus exclusion is irrelevant.          See

Rye Ridge Corp., 2021 WL 1600475, at *3 (concluding that the

lack of a virus exclusion is “irrelevant” because plaintiff

failed to state a plausible coverage claim); Bel Air Auto

Auction, Inc v. Great Northern Ins. Co., No. CV RDB-20-2892,

2021 WL 1400891, at *10 (D. Md. Apr. 14, 2021) (“Omission of an

exclusion does not alter the plain language of the provisions

under which the Plaintiff seeks coverage, and such provisions

simply do not provide coverage for a loss of use unrelated to

physical, structural, tangible damage to property.”).

Accordingly, Cincinnati is entitled to dismissal of Plaintiff’s

claims.

                              Conclusion

     Plaintiff seeks insurance coverage for financial losses

suffered during the COVID-19 pandemic.       A prerequisite for

coverage, however, is physical damage or loss.        Because the

virus did not cause such damage or loss to Plaintiff’s property,

there can be no coverage.     Cincinnati’s motion to dismiss the



                                   20
     Case 2:20-cv-00171-wks Document 73 Filed 05/18/21 Page 21 of 21



Complaint (ECF No. 21) is therefore granted.        All other pending

motions (ECF Nos. 50, 54, 63) are denied as moot.



     DATED at Burlington, in the District of Vermont, this 17th

day of May, 2021.



                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 U.S. District Court Judge




                                   21
